Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-19-00316-CV

                                           Sharron BROWN,
                                               Appellant

                                                    v.

                          PORTFOLIO RECOVERY ASSOCIATES LLC,
                                        Appellee

                      From the County Court at Law No. 10, Bexar County, Texas
                                   Trial Court No. 2018CV06932
                              Honorable Gloria Saldana, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 14, 2019

DISMISSED FOR WANT OF PROSECUTION

           On June 26, 2019, the trial court clerk filed a notification, stating that the clerk’s record

had not been filed because appellant had not paid or made arrangements to pay the clerk’s fee for

preparing the record and that appellant was not entitled to appeal without paying the fee. On July

9, 2019, we ordered appellant to provide written proof to this court on or before July 19, 2019 that

either (1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or

(2) she was entitled to appeal without paying the clerk’s fee. We cautioned appellant that if she

failed to respond within the time provided, her appeal would be dismissed for want of prosecution.
                                                                                  04-19-00316-CV


See TEX. R. APP. P. 37.3(b). Appellant has not filed a response, and our clerk’s office contacted

the trial court clerk, who indicated no payment has been received.

       We therefore order this appeal dismissed for want of prosecution. See id. We order that

appellee recover its costs of this appeal, if any, from appellant.

                                                   PER CURIAM




                                                 -2-